Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 
Claims 1, 3-5, 15, 17-27 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “the first priority is higher than the second priority and increase the network throughput” is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
Claims 3-5, 15, 17-27 are rejected for similar reasons as stated for claim 1. 

In addition, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 15, 17-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatenable by Sajadieh US 20140086159 in view of Kuroda US 20090201885 further in view of Kallqvist US 20070260691

15. 	A control entity, comprising:
circuitry configured (Sajadieh: fig. 2-4)to: control transmission of target data from a data distribution apparatus in a streaming manner through a wireless channel to a terminal apparatus (Sajadieh: [0043]); and
determine a priority of the transmission through the wireless channel from a base station to the terminal apparatus, wherein the priority is determined based on information associated Sajadieh: [0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - the scheduler is further arranged to: receive first inputs regarding uplink grants; receive second inputs regarding a buffer status; receive third inputs regarding QoS requirements; and receive fourth inputs regarding logical channel group priority; and wherein said processor is arranged to use said first, second, third, and fourth inputs in conjunction with said persona significance information to determine the priority between the first data bearer and the second data bearer), 
the priority includes a first priority and a second priority (Sajadieh: [0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - to determine the priority between the first data bearer and the second data bearer);
the information associated with the accumulated data includes an amount of the accumulated data in the terminal apparatus (Sajadieh: [0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - the scheduler is further arranged to: receive first inputs regarding uplink grants; receive second inputs regarding a buffer status);
the transmission of the target data has the first priority, when the amount of the accumulated data in the terminal apparatus is one of smaller than a first threshold value or equal to the first threshold value (Sajadieh: fig. 1, units 106-112, fig. 6, unit 600 [0025-0028, 0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - persona 1 (P1, with higher significance) may correspond to the buffered streaming session while persona 2 (P2, lower significance)…);
the transmission of the target data has the second priority, when the amount of the accumulated data in the terminal apparatus is larger than the first threshold value (Sajadieh: fig. 1, units 106-112, fig. 6, unit 600 [0025-0028, 0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - persona 1 (P1, with higher significance) may correspond to the buffered streaming session while persona 2 (P2, lower significance)…);
the first priority is higher than the second priority and increase the network throughput (Sajadieh: fig. 1, units 106-112, fig. 6, unit 600 [0034-0035, 0043, 0059-0060, 0066-0067, 0070-0073] - persona 1 (P1, with higher significance) may correspond to the buffered streaming session while persona 2 (P2, lower significance)…), and
the accumulated data, among the target data, is transmitted through the wireless channel by the base station to the terminal apparatus (Sajadieh: [0034-0036, 0043, 0059-0060, 0066-0067, 0070-0073] - (Sajadieh: fig, 2, unit 210 [0034-0038, 0042-0044] Scheduler 210, instead of only evaluating inputs 230 through 236, also weights persona significance 238, in order to determine which signal to transmit first)
Kuroda further teaches wherein the accumulated data, among the target data, is transmitted through the wireless channel by the base station to the terminal apparatus (Kuroda: fig. 3, [0069-0073]) in order to determines an increment/decrement of the maximum transmission rate allowed for the mobile station 2-1 to use such that a noise rise fails to exceed a predetermined threshold value and notifies the mobile station 2-1 of the determination as an RG (Rate Grant) signal by the downlink E-DPCCH ([0071-0072])
Thus, it would have been obvious to one skill in art, before the effective filing date of the claim application as recited in above limitation into Sajadieh’s invention in order to determines an increment/decrement of the maximum transmission rate allowed for the mobile station 2-1 to use such that a noise rise fails to exceed a predetermined threshold value and notifies the mobile station 2-1 of the determination as an RG (Rate Grant) signal by the downlink E-DPCCH ([0071-0072]), as taught by Kuroda. 
Kallqvist further teaches the transmission of the target data has the first priority, when the amount of the accumulated data in the terminal apparatus is one of smaller than a first threshold value or equal to the first threshold value (Kallqvist: fig. 4-7, units 73 [0052-0055, 0060-0074] - the user may set a cellular network as the first priority and the file size associated with an E-mail message is smaller/equal than 5 KB, then the E-mail message should be transmitted/received from the cellular network);
the transmission of the target data has the second priority, when the amount of the accumulated data in the terminal apparatus is larger than the first threshold value (Kallqvist: fig. 4-7, units 73 [0052-0055, 0060-0074] - the user may set a LAN/WLAN network as the next/second priority and the file size associated with an E-mail message is larger than 5 KB, then the E-mail message should be transmitted/received from the LAN/WLAN network);
the first priority is higher than the second priority and increase the network throughput (Kallqvist: fig. 4, units 73 [0052-0055] - For example, at 72, the user is able to set a priority list 73 of networks that the mobile telephone 10 will use to transmit and/or receive E-mail messages. As shown in FIG. 4, the user may set a cellular network as the first priority and a LAN/WLAN network as the next priority), and
the accumulated data, among the target data, is transmitted through the wireless channel by the base station to the terminal apparatus (Kallqvist: fig. 4-7, [0052-0055, 0060-0074])
Thus, it would have been obvious to one skill in art, before the effective filing date of the claim application as recited in above limitation into Sajadieh’s invention in order to transmit/receive through the selected communications network for delivery to and/or from an associated remote server ([0067]), as taught by Kallqvist. 

Sajadieh: [0023] fig. 1, units 106-110 - For example, the QCI level with the highest priority is QCI level 5. Column 108 is the maximum packet delay budget, in milliseconds, of the QCI level. Column 110 is the maximum acceptable packet error loss rate for the QCI level).

18.    The control entity according to claim 17, wherein the time period is based on the amount of the accumulated data and at least one of a file format, a type of codec, or a resolution (Sajadieh: [0023, 0025] fig. 1, units 112).

19.    The control entity according to claim 15, wherein the circuitry is further configured to determine the priority of the transmission through the wireless channel from the base station to the terminal apparatus, wherein the priority is based on information associated with a communication quality of the wireless channel, and the priority further includes a third priority greater than a second fourth priority based on the communication quality of the wireless channel that is one of greater than or equal to a second threshold value. (Sajadieh: [0023, 0025] fig. 1, units 106-112).

Sajadieh: [0022, 0050]).

25.  The control entity according to claim 19, wherein the communication quality of the wireless channel is identified by a Channel Quality Indicator (CQI), and higher CQI indicates at least one of higher order modulation scheme or larger number of bits to be transmitted per symbol (Sajadieh: [0043] fig. 4, unit 404).

26.  The control entity according to claim 19, wherein the information associated with the communication quality includes a communication speed calculated as an amount of transmitted data per unit time, the amount of transmitted data per unit time corresponds to the accumulated data in the terminal apparatus, and the priority includes the first priority greater than the second priority based on the communication speed that is one of greater than or equal to the threshold value (Sajadieh: [0022, 0050] fig. 1, unit 104-110).

Claims 24 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sajadieh- Kuroda- Kallqvist in view of Backholm US 20130163431

27.  The control entity according to claim 15, wherein the circuitry is further configured to: determine suspension of the transmission through the wireless channel from the data distribution apparatus to the terminal apparatus, wherein the determination of the suspension of the Sajadieh: [0022, 0050]); and
determine [[restart]] of the transmission through the wireless channel from the data distribution apparatus to the terminal apparatus (Sajadieh: [0022, 0050]),
wherein the determination of the restart of the transmission is based on the amount of the accumulated data that is smaller than a second threshold value (Sajadieh: [0022, 0050]).
However Sajadieh merely discloses the term “restart”
Backholm further teaches determine restart of the transmission through the wireless channel from the data distribution apparatus to the terminal apparatus (Backholm: fig. 15, unit 1524, fig. 16A) in order to optimize network use [0431]
Thus, it would have been obvious to one skill in art, before the effective filing date of the claim application as recited in above limitation into Sajadieh’s invention in order to optimize network use [0431], as taught by Backholm

Regarding claims 1-5, 21-24 the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 15-20, 25-27, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Amendment
Applicant's arguments with respect to the above claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415